Shulman, Judge.
Defendant appeals on the general grounds his convictions of the offenses of terroristic threats and simple battery. We affirm.
The state presented the testimony of the alleged victim, a police officer, corroborated by the testimony of additional witnesses for the state, that defendant threatened to kill one officer and that he subsequently struck that officer and another officer. In view of the inculpatory evidence adduced at trial (although challenged by the defense), we must conclude that a rational trier of fact could reasonably have found defendant guilty beyond a reasonable doubt of the crimes charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). See, e.g., Hornsby v. State, 139 Ga. App. 254 (2) (228 SE2d 152); Moss v. State, 139 Ga. App. 136 (228 SE2d 30).
Finding no error for the reason assigned, the judgment of the trial court is affirmed.

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.

A. Frank Grimsley, for appellant.
D. E. Turk, District Attorney, Gary C. Christy, Assistant District Attorney, for appellee.